Citation Nr: 1618781	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reopened the claim for service connection for a heart condition and denied it on the merits.  

In December 2014, the Board reopened the Veteran's claim and remanded it for additional development.  The claim is now before the Board for final appellate consideration.  


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a heart disability, to include as secondary to exposure to herbicide.  


CONCLUSION OF LAW

A heart disability, to include as secondary to exposure to herbicide, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice for the Veteran's underlying service connection claim was provided in an August 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements in support of his claim and the transcript of a September 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In October 2015, the Veteran's service organization indicated that it did not have any additional evidence regarding the Veteran's appeal, and requested that the Veteran's case be forwarded to the Board immediately.  

Although not determinative to the outcome of this claim, given the lack of evidence of a current heart disability discussed below, a June 2015 VA Memorandum provides that VA had determined that the information required to corroborate the Veteran's allegation of herbicide exposure used by Republic of Korea or U.S. forces in Korea along the DMZ prior to April 1, 1968, was insufficient to send to the US. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the Marines Research Center and/or National Archives and Records Administration (NARA) records.  The Memorandum explains that all procedures to obtain this information from the Veteran had been properly followed, evidence of written efforts to obtain this information was in the file, all efforts to obtain the needed information had been exhausted, and further attempts would be futile.

A VA examination was conducted in July 2015, and a corresponding VA Disability Benefits Questionnaire (DBQ) was completed in August 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and DBQ obtained in this case are adequate, as they reflect a review of the record, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, relevant law provides that if a Veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions including ischemic heart disease.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e). 

A claimant may establish service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a heart disability, to include as secondary to herbicide exposure.  The evidence does not show that the Veteran has a heart disability. 

The Veteran's service records reflect that he served in Korea along the DMZ with company C, 2nd battalion, 17th Infantry, 7th Infantry Division, until March 7, 1968.  This was before the period beginning on April 1, 1968, in which DoD concedes that herbicides were used in the vicinity of the DMZ.  

During the September 2014 hearing, the Veteran testified that during night patrols in Korea he smelled herbicide.  He explained that he believed that what he smelled was an herbicide because it was similar to what was sprayed during the summer to keep mosquito populations at bay.    

A February 2004 VA outpatient treatment record provides a diagnosis of peripheral vascular disease, status-post PTCA [percutaneous transluminal coronary angioplasty], and COPD [chronic obstructive pulmonary disease] - CT of chest normal, December 2001.  An August 2005 VA outpatient treatment record provides a diagnosis of peripheral vascular disease, stable, cpm, and atypical chest pain, controlled cpm.  A September 2014 private medical opinion states that there were "great possibilities" that the Veteran's chest pain with abnormal stress test was correlated to pesticide usage while he served in Korea.  

The Board observes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, the August 2005 reference to chest pain and the September 2014 reference to chest pain with abnormal stress test are not evidence of a current heart disability.  

The report of the July 2015 VA examination sets forth a detailed history of the Veteran's relevant medical history.  The examiner provides that there had been no proof that the Veteran had been diagnosed with CAD/IHD [coronary artery disease/ischemic heart disease] through the multiple evaluations from the Cardiology department.  She noted that the Veteran was most bothered by dyspnea with exertion and this was more likely than not secondary to his COPD from his 40-pack a year of smoking cigarettes.

In the August 2015 DBQ, the examiner states that she had reviewed the conflicting medical evidence. She opined that the Veteran had no coronary artery disease nor any other cardiac condition.

Regarding COPD, the primary and overwhelmingly prominent etiology of this was tobacco abuse.  COPD did not arise from CAD/IHD ( and the Veteran did not have CAD/IHD anyway).  Regarding peripheral vascular disease, while this and CAD might share common risk factors, there was nothing in the literature that stated that CAD/IHD directly caused peripheral vascular disease (and again, the Veteran did not have CAD/IHD).  In regard to whether the Veteran's COPD and Peripheral Vascular Disease [PVD] were causally related to his active duty service, the examiner stated "no."  She stated that the development of both COPD and PVD occurred over many years and were more likely than not related to other etiologies the Veteran developed later in life.

The Board finds that the August 2015 DBQ constitutes probative evidence against the Veteran's claim.  The DBQ is based on current examination results as well as a detailed examination of the medical record.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); See Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a heart condition) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a heart disability, to include as secondary to exposure to herbicide.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a heart disability, to include as secondary to exposure to herbicide, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


